            Case 4:18-cv-05393-DMR Document 68 Filed 09/30/19 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT

 3                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4                                         OAKLAND DIVISION

 5   JANE DOE,                                           Case No.: 4:18-cv-05393-DMR
 6
                     Plaintiff,                          [PROPOSED] ORDER GRANTING
 7                                                       PLAINTIFF’S REQUEST FOR
            vs.                                          CONTINUANCE
 8
     STUART DINNIS,
 9

10                   Defendant.

11

12          Before this Court is Plaintiff’s Request for Continuance of Non-Evidentiary Hearing on Plaintiff’s
13   Motion for Default Judgment. Upon consideration and in accordance with Civil L.R. 6-3 and 7-7, the
14   Court hereby GRANTS Plaintiff’s Request and sets the new hearing date as __________________.
                                                                              Nov. 14, 2019 at 1:00
                                                                              p.m.
15          IT IS SO ORDERED .
                                                                              ISTRIC
                                                                         TES D      TC
16
                                                                       TA


                                                                                               O
                                                                   S




17          Sept. 30, 2019
     DATED:_________                                         ___________________

                                                                                                U
                                                                 ED




                                                                                                 RT
                                                        HONORABLE DONNA        ERED
                                                                            M.DRYU
                                                             UNIT




18                                                                    S O O R
                                                                 IT IS MAGISTRATE JUDGE
                                                        UNITED STATES

                                                                                                      R NIA
19

20                                                                                       M. Ryu
                                                              NO




                                                                               onna
                                                                       Judge D
                                                                                                      FO
                                                               RT




21
                                                                                                  LI




                                                                      ER
                                                                 H




                                                                                               A




22                                                                         N                      C
                                                                               D IS T IC T   OF
                                                                                     R
23

24

25

26

27

28
                                                                                     Case No. 4:18-cv-05393-DMR
                  [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST FOR CONTINUANCE
